Exhibit 10.2

 

AMENDMENT NUMBER FOUR TO FIFTH AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER FOUR TO FIFTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of May 14, 2003, is entered into by and
among HPSC, INC., a Delaware corporation (“Borrower”), each of the lenders that
is a signatory to this Amendment (together with its successors and permitted
assigns, individually, “Lender” and, collectively, “Lenders”), and FOOTHILL
CAPITAL CORPORATION, a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:

 

W I T N E S S E T H

 

WHEREAS, Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of August 5, 2002, as amended by Amendment Number
One to Fifth Amended and Restated Loan and Security Agreement dated as of
November 8, 2002, as amended by Amendment Number Two to Fifth Amended and
Restated Loan and Security Agreement dated as of January 31, 2003, and as
amended by Amendment Number Three to Fifth Amended and Restated Loan and
Security Agreement dated as of May 8, 2003 (as amended, restated, supplemented,
or modified from time to time, the “Loan Agreement”);

 

WHEREAS, Borrower has requested that the Lender Group consent to the amendment
of the Loan Agreement as set forth herein;

 

WHEREAS, Borrower has informed the Lender Group that it has failed to comply
with the Debt to Worth Ratio financial covenant set forth in Section 7.20(a)(ii)
of the Loan Agreement for the period ending March 31, 2003 (the “Designated
Event of Default”);

 

WHEREAS, Borrower has requested that the Lender Group waive the Designated Event
of Default; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement and
to so waive solely the Designated Event of Default.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

 

1.                                      DEFINITIONS.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement, as amended hereby.

 

1

--------------------------------------------------------------------------------


 

2.                                      AMENDMENTS TO LOAN AGREEMENT.

 

(a)                                  Section 1.1 of the Loan Agreement is hereby
amended by inserting the following new definitions in proper alphabetical order:

 

“Bank North Amendment Fee” has the meaning set forth in Section 2.11(j).

 

“Fourth Amendment” means that certain Amendment Number Four to Fifth Amended and
Restated Loan and Security Agreement dated as of May 14, 2003, by and between
the Borrower and the Lender Group.

 

“Fourth Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 4 of the Fourth Amendment shall be satisfied (or
waived by Agent in its sole discretion).

 

“Fourth Amendment Waiver Fee” has the meaning set forth in Section 2.11(k).

 

(b)                                 Section 1.1 of the Loan Agreement is hereby
amended by amending and restating the following definitions as follows:

 

“Maximum Revolver Amount” means $75,000,000.

 


(C)                                  SECTION 2.11 OF THE LOAN AGREEMENT IS
HEREBY AMENDED (I) BY DELETING THE PHRASE “(EXCEPT IN THE CASE OF THE FEES
DESCRIBED IN CLAUSES (D), (E), (F), (G), (H) AND (I) OF THIS SECTION 2.11, WHICH
FEES SHALL BE DIVIDED AMONG THE LENDERS AS SET FORTH THEREIN)”, IMMEDIATELY
FOLLOWING THE WORDS “(IRRESPECTIVE OF WHETHER THIS AGREEMENT IS TERMINATED
THEREAFTER) AND SHALL” APPEARING IN THE FIRST SENTENCE THEREIN, AND REPLACING IT
WITH THE PHRASE “(EXCEPT IN THE CASE OF THE FEES DESCRIBED IN CLAUSES (D), (E),
(F), (G), (H), (I), (J) AND (K) OF THIS SECTION 2.11, WHICH FEES SHALL BE
DIVIDED AMONG THE LENDERS AS SET FORTH THEREIN)”, (II) BY DELETING THE WORD
“AND” AT THE END OF CLAUSE (H) THEREOF, (III) BY DELETING THE PERIOD AT THE END
OF CLAUSE (I) THEREOF AND REPLACING IT WITH A COMMA, AND (IV) BY ADDING THE
FOLLOWING NEW CLAUSES (J) AND (K):

 

“(j)                               Banknorth Amendment Fee.  An amendment fee in
the amount of $37,500 (the “Banknorth Amendment Fee”), which amendment fee shall
be fully earned on the Fourth Amendment Effective Date, and shall be charged to
Borrower’s Loan Account on such date, and shall be for the sole benefit of
Banknorth, N.A., and

 

(k)                                  Fourth Amendment Waiver Fee.  A waiver fee
in the amount of $15,000 (the “Fourth Amendment Waiver Fee”), which Fourth
Amendment Waiver Fee shall be fully earned on the Fourth Amendment Effective
Date, and shall be charged to Borrower’s Loan Account on such date, and shall be
for the ratable benefit of the Lenders.”

 


(D)                                 SCHEDULE C-1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

Schedule C-1

Commitments

 

Lender

 

Revolver Commitment

 

Total Commitment

 

Foothill Capital Corporation

 

$

40,000,000

 

$

40,000,000

 

 

 

 

 

 

 

 

 

Banknorth, N.A.

 

$

15,000,000

 

$

15,000,000

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts

 

$

20,000,000

 

$

20,000,000

 

 

 

 

 

 

 

 

 

All Lenders

 

$

75,000,000

 

$

75,000,000

 

 

3.                                      WAIVER.  Subject to the satisfaction of
the conditions precedent set forth below in Section 4, the Lender Group hereby
waives solely the Designated Event of Default.

 

4.                                      CONDITIONS PRECEDENT TO THIS AMENDMENT. 
The satisfaction of each of the following shall constitute conditions precedent
to the effectiveness of this Amendment and each and every provision hereof:

 

(a)                                  The representations and warranties in this
Amendment, the Loan Agreement and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(b)                                 Agent shall have received the reaffirmation
and consent of ACFC attached hereto as Exhibit A (the “Consent”), duly executed
and delivered by an authorized official of ACFC;

 

(c)                                  No Default or Event of Default (other than
the Designated Event of Default) shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment; and

 

(d)                                 No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein shall have been issued and remain in
force by any Governmental Authority against Borrower, ACFC, or the Lender Group.

 

5.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower hereby represents and warrants to the Lender Group as follows:

 

(a)                                  The representations and warranties in this
Amendment, the Loan Agreement and the other Loan Documents are true and correct
in all respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

 

3

--------------------------------------------------------------------------------


 

(b)                                 the execution, delivery, and performance of
this Amendment and of the Loan Agreement, as amended by this Amendment, are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and are not in contravention of any law, rule, or regulation,
or any order, judgment, decree, writ, injunction, or award of any arbitrator,
court, or governmental authority, or of the terms of its charter or bylaws, or
of any contract or undertaking to which it is a party or by which any of its
properties may be bound or affected,

 

(c)                                  this Amendment and the Loan Agreement, as
amended by this Amendment, constitute Borrower’s legal, valid, and binding
obligation, enforceable against Borrower in accordance with its terms,

 

(d)                                 this Amendment has been duly executed and
delivered by Borrower,

 

(e)                                  the execution, delivery, and performance of
the Consent is within ACFC’s corporate power, has been duly authorized by all
necessary corporate action, and is not in contravention of any law, rule or
regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected,

 

(f)                                    the Consent constitutes ACFC’s legal,
valid, and binding obligations, enforceable against Guarantor in accordance with
its terms,

 

(g)                                 No Default or Event of Default (other than
the Designated Event of Default) has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment,

 

(h)                                 No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remain in force by
any Governmental Authority against Borrower, ACFC, or the Lender Group, and

 

(i)                                     the Consent has been duly executed and
delivered by ACFC.

 

6.                                      CONSTRUCTION.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF
CALIFORNIA.

 

7.                                      ENTIRE AMENDMENT; EFFECT OF AMENDMENT. 
This Amendment, and terms and provisions hereof, constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersedes any and
all prior or contemporaneous amendments relating to the subject matter hereof.
Except for the amendments to the Loan Agreement expressly set forth in Section 2
hereof, and the waiver expressly set forth in Section 3 hereof, the Loan
Agreement and other Loan Documents shall remain unchanged and in full force and

 

4

--------------------------------------------------------------------------------


 

effect. The execution, delivery, and performance of this Amendment shall not
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power, or remedy of the Lender Group as in effect prior to the
date hereof.  The amendments and waiver set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Agreement, shall not operate as a waiver of any Default or Event
of Default other than the Designated Event of Default, and shall not operate as
a waiver or consent to any further or other matter, under the Loan Documents. 
To the extent any terms or provisions of this Amendment conflict with those of
the Loan Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.  This Amendment is a Loan Document.

 

8.                                      COUNTERPARTS; TELEFACSIMILE EXECUTION. 
This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart.  Delivery of
an executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
also shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

9.                                      MISCELLANEOUS.

 

(a)                                  Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Loan Agreement shall mean and
refer to the Loan Agreement as amended by this Amendment.

 

(b)                                 Upon the effectiveness of this Amendment,
each reference in the Loan Documents to the “Loan Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Loan Agreement
shall mean and refer to the Loan Agreement as amended by this Amendment.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

HPSC, INC.
a Delaware corporation

 

 

 

 

 

By:

/s/ John Everets

 

 

Title:

Chairman

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Virginia H. Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

BANKNORTH, N.A.,
a national association, as a Lender

 

 

 

 

 

By:

/s/ Paul Forester

 

 

Title:

Vice President

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS,

a Massachusetts chartered bank, as a Lender

 

 

 

 

 

By:

/s/ David Farwell

 

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Fifth Amended and Restated Loan
and Security Agreement by and among HPSC, INC., a Delaware corporation
(“Borrower”), each of the lenders that is from time to time a party thereto
(together with their respective successors and permitted assigns, individually,
“Lender” and, collectively, “Lenders”), and FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors, if any, in such capacity,
“Agent”; and together with each of the Lenders, individually and collectively
the “Lender Group”), dated as of August 5, 2002 (as amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), or in Amendment
Number Four to Fifth Amended and Restated Loan and Security Agreement, dated as
of May 14, 2003 (the “Amendment”), among Borrower and the Lender Group.  The
undersigned each hereby (a) represent and warrant to the Lender Group that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Loan Agreement by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lender
Group under any Loan Documents to which it is a party; and (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect.  Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, it understands that the Lender
Group has no obligations to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.  Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Reaffirmation and Consent.  Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent.  This Reaffirmation and Consent shall be
governed by the laws of the State of California.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

AMERICAN COMMERCIAL FINANCE CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

/s/ John Everets

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------